                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


MICAH A. RANDALL,

       Plaintiff,                               Case No. 3:18-cv-1195

v.                                              Chief Judge Crenshaw
                                                Magistrate Judge Newbern
PAMELA ANDERSON TAYLOR, et al.,

       Defendants.



                                           ORDER

       On November 27, 2019, Defendants Pamela Anderson Taylor, Brenton Hall Lankford,

Gregory Smith, Ann Ralls Niewold, and Anthony James Ueber filed a motion to dismiss Plaintiff

Micah A. Randall’s claims against them. (Doc. No. 33.) Under this Court’s Local Rule

7.01(a)(3), Plaintiff Randall shall file any response in opposition to the motion to dismiss no

later than fourteen days after being served with the motion. Failure to file a timely response in

opposition may result in the motion being granted as unopposed.

       It is so ORDERED.

                                                   ____________________________________
                                                   ALISTAIR E. NEWBERN
                                                   United States Magistrate Judge
